Citation Nr: 1210574	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO. 09-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for headaches. 

2. Entitlement to a disability rating in excess of 20 percent for urinary incontinence due to chronic cystitis.

3. Entitlement to a disability rating in excess of 10 percent for Guillain-Barre syndrome, including bowel incontinence. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from May 1983 until May 1987. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied a disability rating in excess of 30 percent for headaches and a disability rating in excess of 20 percent for urinary incontinence due to chronic cystitis. This matter is also on appeal from a July 2009 rating decision by the VARO in Boston, Massachusetts, which in pertinent part denied granting a disability rating in excess of 10 percent for Guillain-Barre syndrome (including claimed bowel incontinence) and TDIU.

The RO, in a January 2009 rating decision, granted a 50 percent disability rating for headaches, the maximum rating possible under the diagnostic code. The Veteran filed a notice of disagreement with the rating granted in February 2009. The RO provided a supplemental statement of the case (SSOC) in regards to that claim and the urinary incontinence claim in October 2009. The RO also provided a SSOC in regards to the Guillain-Barre syndrome and TDIU claims that same month. The Veteran subsequently submitted a substantive appeal in the form of a VA form 9 in November 2009, in which he indicated that he wished to appeal all the issues on his SSOC, without specifying which SSOC. In a statement attached to the VA Form 9, the Veteran's representative indicated that the substantive appeal was in support of the Guillain-Barre syndrome and TDIU claims. The Board notes, however, that the RO subsequently readjudicated all four claims in a January 2011 SSOC. As VA has continued to assert jurisdiction over all the previously discussed issues, those issues remained properly on appeal. As such, it is not appropriate to now assert that the Veteran did not wish to continue the adjudication of his claims. See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

The Board notes that the Veteran initially filed a separate claim for bowel incontinence as secondary to his service-connected Guillain-Barre syndrome in a March 2009 statement. In a July 2009 rating decision, the RO considered the bowel incontinence claim as part of the claim for an increased rating for Guillain-Barre syndrome. In a December 2009 statement, the Veteran subsequently withdrew his claim for service connection for bowel incontinence and requested that the issue be considered part of his increased rating claim for Guillain-Barre syndrome. The Board has thus characterized the Veteran's claim as reflected on the cover sheet.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to increased ratings for Guillain-Barre syndrome and urinary incontinence due to chronic cystitis, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Effective September 21, 2006, the Veteran has been assigned the maximum schedular evaluation for headaches and there is no indication that his disability picture is not adequately contemplated by the rating schedule. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for migraine and tension headaches have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2006, prior to the initial RO decision that is the subject of this appeal. The letter informed him that the evidence must support a worsening of his disability to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

Moreover, the letter provided notice with respect to what type of information and evidence he needed to substantiate his claim for an increased rating and effective date. 

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has a duty to assist the Veteran in developing his claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. With regard to records, VA has associated with the claims folder the Veteran's applicable VA medical records.  Although there are indications that additional VA treatment records may exist, the Board finds no prejudice to the Veteran in failing to obtain such record because the evidence adequately portrays the current severity of the disorder plus, as noted, the Veteran has already been assigned the highest schedular rating.  The Board also notes that he was afforded an examination in 2009.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 
  
Merits of the Claim

In a January 2006 rating decision, the RO granted a 50 percent disability rating for headaches, with an effective date of September 21, 2006, the date the RO received his claim for increase. The RO granted the 50 percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraines. 

VA medical records generally document that the Veteran received treatment for migraine headaches for several years. In a February 6, 2007 VA neurology note, the Veteran reported getting migraines three to four times per week, which would last between two hours to through the whole night. The Veteran reported that the events would start with seeing stars and sometimes wavy lines, and would progress to bifrontal stabbing headaches. He reported photophobia, nausea and vomiting. 

In a November 2008 VA neurology note, the Veteran reported having more frequent headaches in the past seven to eight months, which would occur five to six time a week. He reported a visual aura prior to the headaches and headaches that would last six to seven hours, and would often include nausea and vomiting. The Veteran also reported that he was very sensitive to light. The examiner diagnosed him with intractable migraine headaches, which may also have a medication-related rebound component. 

The Veteran also received a VA examination in March 2009. That VA examiner noted that the Veteran did not have prostrating attacks and that the Veteran reported that he was previously employed and able to work without any known absenteeism related to his headache symptoms.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 50 percent for service-connected headaches. 

In this case, the RO rated the Veteran's headaches at 50 percent, the maximum allowable rating under Diagnostic Code 8100, from the date of receipt of his claim. Specifically, the evidence of record, to include medical treatment reports, reflect reports that the disability is manifested by frequent and completely prostrating and prolonged attacks which the RO essentially found to be productive of severe economic inadaptability. In this regard, the evidence shows that the Veteran has frequent headaches with associated symptomatology, to include nausea, vomiting, and photophobia that result in incapacitating episodes, which the RO essentially found to be analogous to completely prostrating and prolonged attacks. 

As the Veteran is in receipt of the maximum schedular evaluation for headaches, the Board has also considered whether referral for an extraschedular evaluation is warranted. The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id. 

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111(2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. ; see also 38 C.F.R. § 3.321(b)(1). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

After reviewing the totality of the evidence in this case, the symptoms described by the Veteran, as well as documented by the medical providers, fit squarely within the criteria found in Diagnostic Code 8100 for migraine headaches. In short, the rating criteria contemplate not only his symptoms but the severity of his disability. Significantly, the Veteran's claimed primary symptom is frequent prostrating attacks. Additionally, the evidence shows that the disability may have a severe impact on his economic adaptability. However, the maximum rating criteria for migraine headaches contemplates frequent prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124(a), Diagnostic Code 8100. There are no additional symptoms of his headaches that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 50 percent for headaches must be denied. As such, the appeal is denied. 


ORDER

A disability rating in excess of 50 percent for headaches is denied. 


REMAND

The Veteran contends that his service-connected Guillain-Barre syndrome is more severe than indicated by his current 10 percent disability rating. Additionally, he contends that his service-connected urinary incontinence due to chronic cystitis is more severe than indicated by his current 20 percent disability rating and that his service-connected disabilities make him unemployable and that he is thus entitled to TDIU.

In regards to the above claims, the Veteran notified the RO in March 2009 that he received treatment from several VA medical centers (VAMCs). The RO obtained records from the Stratton VAMC in Albany, New York and the Leeds VAMC in Northampton, Massachusetts. The RO, however, has indicated that they reviewed some VA medical records electronically and not associated those records with either the physical claims file or the virtual claims file. In the October 2009 SSOC for urinary incontinence, the RO indicated that it provided an electronic review of VAMC Stratton records from November 4, 2008 until July 16, 2009 and VAMC Northampton records from November 21, 2008 through October 23, 2009. Similarly, in the October 2009 SSOC for Guillain-Barre syndrome and TDIU, the RO documented that it had electronically reviewed VA medical records from the VAMC Northampton from January 12, 2006 through October 23, 2009 and the VAMC Stratton from April 30, 1997 through July 16, 2009. The RO associated with the claims file subsequent VA medical records from the Stratton VAMC from May 2010 and the Northampton VAMC from March 2011. The RO, however, has not associated with the claims file the electronically reviewed VA medical records. 

Furthermore, in the March 2009 VA Form 21-4142, the Veteran also reported receiving treatment starting in 2006 at the White River Junction VAMC in Vermont. The Board notes that the Veteran also reported receiving treatment at the Long Beach VAMC in 2004, but that those VA medical records are already associated with the claims file. As such, the Long Beach VAMC records would not be pertinent to the present claim. The Board further notes that the last VA medical records associated with the claims file were from March 2011, and then only from the Northampton VAMC, but that the Veteran has reported receiving continuing treatment for his disabilities. Not all of the VA medical records from the various VAMCs have been associated with the claims file, including his most current records. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

The Veteran received a VA examination in March 2009. Although that VA examiner provided several opinions as to the etiology of the Veteran's disabilities, the VA examiner did not provide information regarding the severity of the Veteran's already service-connected urinary incontinence due to chronic cystitis. The Board thus finds that a new VA examination is necessary to determine the current severity of the service-connected urinary incontinence due to chronic cystitis.

Additionally, in regards to the Guillain-Barre syndrome claim, the Veteran contends that he has fecal incontinence due to his service-connected Guillain-Barre syndrome. Although the March 2009 VA examiner found the Veteran to not have bowel impairment, in a May 2009 VA medical record a VA medical provider noted that the Veteran had fecal incontinence that might be due to medication use. The Veteran also reported that he received treatment for the disorder from the White River Junction VAMC and those records were not available the VA examiner's review. As such, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's Guillain-Barre syndrome, including a determination of whether he currently has fecal incontinence as part of that disability.

In regards to the TDIU claim, the March 2009 VA examiner did not provide a rationale as to why he found the Veteran was not unemployable due to his service-connected disabilities and did not include consideration of the Veteran's already service-connected disabilities, which include urinary incontinence and headaches, when making his determination. The Board notes that the Veteran is already service-connected for headaches, with a 50 percent disability rating; urinary incontinence due to chronic cystitis, with a 20 percent disability rating; Guillain-Barre syndrome, with a 10 percent disability rating; and noncompensable residuals for a left ankle fracture and nose fracture.

The Board also notes that the TDIU claim is inextricably intertwined with the other increased rating claims being remanded. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request and obtain any VA medical records not already associated with the claims file. The records requested and obtained should include records from: (a) the Stratton VAMC in Albany, New York, (b) the Northampton VAMC in Massachusetts and (c) the White River Junction VAMC in Vermont. 

If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After any unassociated evidence is obtained and associated with the claims file, the RO/AMC should provide an appropriate VA examination by an internist to determine the current extent and severity of the Veteran's service-connected Guillain-Barre syndrome and urinary incontinence due to chronic cystitis. The VA examiner should also determine whether the Veteran is unemployable due to his service-connected disabilities.

The claims file must be made available to the examiner for review in connection with the examination.

The examiner's findings should include a determination of:

1) the symptoms of the service-connected Guillain-Barre syndrome, to include an assessment of whether the disorder results in fecal incontinence;  

2) the severity of the Veteran's service-connected urinary incontinence due to chronic cystitis, including a determination of the frequency of use of absorbent materials per day;

3) whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (which include headaches, with a 50 percent disability rating; urinary incontinence due to chronic cystitis, with a 20 percent disability rating; Guillain-Barre syndrome, with a 10 percent disability rating; and noncompensable residuals for a left ankle fracture and nose fracture), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

A clear rationale for all opinions shall be provided, along with a discussion of the facts and medical principles. 

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


